PERRY, Judge
(concurring in the result):
I agree with the principal opinion that the trial judge’s inquiry of the accused and counsel regarding the pretrial agreement was adequate to meet this Court’s announced standards in this area. Also, I agree with the conclusion that the appellant’s contention concerning the voting of the court members on his sentence constitutes, under the circumstances of this case, mere conjecture. Had the trial judge instructed the members to announce only the vote legally required to impose sentence, or had the appellant been able to present to the Court some other indicia of actual voting irregularity, then the reasonable possibility would exist that the members, as the appellant suggests, could have erroneously concluded that they needed seven votes, to arrive at a sentence. In the absence of either, however, only speculation remains.
I expressly disassociate myself from that portion of the lead opinion which, in actuality, tests the appellant’s contentions for prejudice by comparing the adjudged sentence against the offer of the appellant in the negotiations with the convening authority for a pretrial agreement. To me, this linkage is irrelevant as well as inappropriate in this inquiry.